


Exhibit 10.1


Amendment No. 3 to SECURITIES PURCHASE AGREEMENT


This Amendment No. 3 (this “Amendment”) is made as of the 17th day of September,
2012 by and among Afinsa Bienes Tangibles, S.A. En Liquidación, a Spanish
corporation (“Afinsa”), Auctentia, S.L., a Spanish corporation (“Auctentia” and
together with Afinsa, the “Selling Stockholders”), and Spectrum Group
International, Inc., a Delaware corporation (“Purchaser”). Reference is made to
that certain Securities Purchases Agreement, effective as of March 5, 2012, by
and among the Selling Stockholders and Purchaser (as amended pursuant to
Amendment No. 1, dated as of July 4, 2012, and Amendment No. 2, dated as of
September 14, 2012, the “Purchase Agreement”). Terms used but not defined in
this Amendment shall have the meanings ascribed to them in the Purchase
Agreement.


RECITALS


WHEREAS, the Selling Stockholders and Purchaser (collectively, hereinafter the
“Parties”) are parties to the Purchase Agreement, whereby the Selling
Stockholders have agreed to sell to Purchaser, and Purchaser has agreed to
purchase from the Selling Stockholders, the Securities, on the terms and
conditions set forth in the Purchase Agreement; and
WHEREAS, Parties wish to amend the Purchase Agreement as set forth more
particularly in this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


I. AMENDMENTS


1.In accordance with Section 7.7 of the Purchase Agreement, the Purchase
Agreement is hereby amended, as of the date thereof, as follows:


(a)
The second recital is hereby deleted and replaced with the following:



“WHEREAS, Afinsa proposes to sell the Afinsa Securities (as defined herein) and
Auctentia proposes to sell (a) the Auctentia Securities (as defined herein) and
(b) all of the common stock, par value $0.01 per share, of Spectrum PMI held by
Auctentia (the “Spectrum PMI Securities”, and together with the Afinsa
Securities and the Auctentia Securities, collectively the “Securities”), to
Purchaser, and Purchaser desires to purchase the Securities from the Selling
Stockholders, subject to the terms and conditions contained herein; and”


(b)
The definitions of “Afinsa Securities” and “Auctentia Securities” in the
Recitals are deleted and replaced with the following in Section 1.1:



“'Afinsa Securities' means the number of shares of Common Stock determined by
subtracting (x) the number of shares of Common Stock representing nine and nine
tenths of a percent (9.9%) of the shares of Purchaser to be outstanding
immediately following the Closing, multiplied by a fraction, the numerator of
which is 271,514 and the denominator of which is 18,642,067 (the “Retained
Afinsa Securities”), from (y) 271,514.


'Auctentia Securities' means the number of shares of Common Stock determined by
subtracting (x) the number of shares of Common Stock representing nine and nine
tenths of a percent (9.9%) of the shares of Purchaser to be outstanding
immediately following the Closing, multiplied by a fraction, the numerator of
which is 18,370,553 and the denominator of which is 18,642,067 (the “Retained
Auctentia Securities”), from (y) 18,370,553.”


(c)
Section 2.2 is hereby deleted and replaced with the following:







--------------------------------------------------------------------------------




“2.2    Purchase Price. The aggregate purchase price for all the Securities
shall be (i) $58,250,000 less (ii) (x) the number of the Retained Afinsa
Securities and Retained Auctentia Securities multiplied by (y) $2.50, plus
simple interest thereon at the rate of five percent (5%) per annum accruing from
July 15, 2012 through the Closing Date (the “Purchase Price”), payable at
Closing as follows: Purchaser shall (i) pay to Afinsa (x) $678,785.00 less the
(y) the number of Retained Afinsa Securities multiplied by $2.50, plus simple
interest thereon at the rate of five percent (5%) per annum accruing from July
15, 2012 through the Closing Date, in cash by wire transfer of immediately
available funds and (ii) pay to Auctentia (x) $57,571,215.00 less the (y) the
number of Retained Auctentia Securities multiplied by $2.50, plus simple
interest at the rate of five percent (5%) per annum accruing from July 15, 2012
through the Closing Date, by wire transfer of immediately available funds, in
each case, to an account or accounts in Spain specified by the Selling
Stockholders at least 2 Business Days prior to the Closing Date.”


(d)
The fourth sentence of Section 3.1(e) is hereby deleted and replaced with the
following:



“The Spectrum PMI Securities represent all securities of Spectrum PMI owned by
the Selling Stockholders.”


(e)
The following sentences are hereby added to the end of Section 3.1(e):



“Following the consummation of the transactions contemplated hereby, the
Retained Afinsa Securities and Retained Auctentia Securities will be the only
shares of Common Stock owned by Afinsa and Auctentia.”


(f)
Section 4.2(d) is hereby amended by adding the words “, less (x) the number of
the Retained Afinsa Securities and Retained Auctentia Securities multiplied by
(y) $2.50,” after the dollar amount “$37,284,134.00.”



(g)
Section 4.2(e) is hereby deleted and replaced with the following:



“(e)    [Intentionally omitted]”


(h)
Section 4.2(g) is hereby deleted and replaced with the following:



“(g)    George Lumby shall have tendered his resignation as a director of
Purchaser, and Antonio Arenas shall have tendered his resignation as Executive
Chairman of Purchaser's Board of Directors, but retained his position as an
executive director of Purchaser, all of the foregoing effective as of the
Closing Date;”


(i)
Section 4.2(h) is hereby deleted and replaced with the following:



“(h)    [Intentionally omitted]”


(j)
Section 5.3 is hereby deleted and replaced with the following:



“5.3 Resignations.    (a) Afinsa shall cause George Lumby to have tendered his
resignation as a director of Purchaser, and Antonio Arenas to have tendered his
resignation as Executive Chairman of Purchaser's Board of Directors, but retain
his position as an executive director of Purchaser, effective as of the Closing
Date.


(b)    Afinsa shall cause Antonio Arenas to tender his resignation as an
executive and a director of Purchaser, effective as of the time that Afinsa and
Auctentia shall cease to be the beneficial owners of 5% or more of the Common
Stock in the aggregate.”


(k)
Section 5.5 is hereby amended by adding the following at the end thereof:



“; provided further that nothing herein shall prohibit the Selling Stockholders
from selling or offering to sell any shares of Common Stock following the
Closing of the sale to the Company of the Afinsa Securities and the Auctentia
Securities as contemplated by this Agreement.”






--------------------------------------------------------------------------------








(l)
The following Section 5.6 is hereby added to Article V:





“5.6    Sale of Retained Securities. The Company will use its reasonable
commercial efforts to assist the Selling Stockholders, at any time and from time
to time following the Closing, to sell the Retained Afinsa Securities and the
Retained Auctentia Securities in an orderly manner that will be non-disruptive
to the public market for the Common Stock and that is intended to facilitate the
sale of the Retained Afinsa Securities and the Retained Auctentia Securities at
a price or prices acceptable to the Selling Stockholders. Such assistance may
include, among other things, cooperation with financial advisors retained by the
Selling Stockholders and participation by the Company's management in meetings
with prospective buyers, at times reasonably acceptable to the Selling
Stockholders and the Company.”


II. MISCELLANEOUS


2.Except as set forth in this Amendment, the Purchase Agreement shall remain
unmodified and in full force and effect.


3.This Amendment may be executed in one or more counterparts.




[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.
Afinsa Bienes Tangibles, S.A. EN LIQUIDACION
 
By:
/s/ Javier Díaz-Gálvez de la Cámara
Name:
Javier Díaz-Gálvez de la Cámara
Title:
Trustee
 
 
By:
/s/ Benito Agüera Marín
Name:
Benito Agüera Marín
Title:
Trustee
 
 
By:
/s/ Carmen Salvador Calvo
Name:
Carmen Salvador Calvo
 
In representation of Tesoreria General del la Seguridad Social
Title:
Trustee
 
 









--------------------------------------------------------------------------------




Auctentia, S.L.
 
By:
/s/ Javier Díaz-Gálvez de la Cámara
Name:
Javier Díaz-Gálvez de la Cámara
Title:
Joint Administrator
 
 
By:
/s/ Benito Agüera Marín
Name:
Benito Agüera Marín
Title:
Joint Administrator
 
 





SPECTRUM GROUP INTERNATIONAL, INC.
 
By:
/s/ Greg Roberts
Name:
Greg Roberts
Title:
President and CEO







